Citation Nr: 0521516	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cerebrovascular 
accidents secondary to brain trauma.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from March 1961 to March 1967.  
This appeal arises from a July 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs, which denied service connection for 
cerebral vascular accidents claimed as strokes secondary to 
head trauma; hemiparesis, left."  The veteran appealed, and 
in February 2004, and April 2004, the Board remanded the 
claim for additional development.  

As noted in the Board's April 2004 Remand, in a statement 
received by the RO in February 2003, the veteran appeared to 
raise the matter of restoration of a higher rating for a 
service-connected disability.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran did not sustain cerebrovascular accidents as the 
result of a disease or injury sustained during his active 
military service.  


CONCLUSION OF LAW

The veteran's cerebrovascular accidents were not the result 
of disease or injury that was incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
cerebrovascular accidents.  He essentially asserts that at 
least one of his cerebrovascular accidents was due to head 
trauma he sustained during service, specifically, a gunshot 
wound to the head.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
brain hemorrhage, and brain thrombosis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).  

The veteran's service medical records show that in January 
1966, he sustained a gunshot wound (GSW) to the scalp while 
riding in a wheeled vehicle in Tan Son Nhut, Vietnam.  He 
underwent debridement of the scalp wound.  There was no nerve 
or artery involvement.  The relevant diagnoses were gunshot 
wound, scalp, and fracture, skull, basilar.  He was released 
to duty after 31 days.  The veteran's separation examination 
report, dated in January 1967, shows that his head, face, 
neck, and scalp, were clinically evaluated as normal.  An 
accompanying "report of medical history" shows that he was 
noted to have headaches, decreased hearing in his right ear, 
and a history of a GSW/head injury.  

The Board initially notes that service connection is 
currently in effect for post-traumatic headaches.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that the Board is obligated to "seek out all issues [that] 
are reasonably raised from a liberal reading of the documents 
or oral testimony submitted prior to the BVA decision."  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  However, the veteran does not 
assert, nor is there any competent evidence to show, that his 
cerebrovascular accidents are related to his headaches.  See 
38 C.F.R. § 3.310 (2004); see also Brannon v. West, 12 Vet. 
App. 32 (1998) (holding that while the Board must interpret 
an appellant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the appellant).

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1967 and 2005.  This 
evidence shows that the veteran's medical history includes a 
myocardial infarction in 1970, hypertension (since 1971), and 
smoking.  See e.g., reports from Middle Tennessee Medical 
Center, dated in April 1993 and July1994; May 2001 VA 
progress note.  VA treatment reports, dated in 2001, indicate 
that the veteran was receiving treatment for status post 
cerebrovascular accident (CVA) with left hemiparesis.  A 
number of other VA reports note a history of status post CVA.  
See e.g., February 2005 VA progress note (noting a history of 
status post CVA with left hemi-paresis "four years ago").  

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show any treatment 
for CVA symptoms, or diagnosis of a CVA.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, the earliest evidence relevant to the 
claimed disability is dated in late 2001.  This is 
approximately 33 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the appellant CVA was related to any 
injury or disease incurred during his service.  More 
specifically, there is no competent medical evidence tending 
to implicate in-service brain trauma to the CVA's sustained 
many years after service. Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  See 38 C.F.R. § 3.303.

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has residuals 
of CVAs that should be service connected.  His statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for cerebrovascular accidents must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in April 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although the veteran 
did not receive a VA examination, and an etiological opinion 
has not been obtained, internal documents from the RO, dated 
in June 2003, indicate that the veteran failed to report for 
his scheduled examination.  The Board further notes that, in 
April 2004, in response to a request from the RO, the Social 
Security Administration stated that they did not have any 
medical records available for the veteran because he did not 
follow up on his claim.  In addition, in a September 2004 
letter, the RO requested the veteran to provide and address 
for a physician whom he had identified as "Dr. Beal" in an 
"authorization for release of records, received in May 2004.  
However, there is no record of a reply that is responsive, 
and a November 2004 "report of contact" (VA Form 119) 
indicates that the veteran reported that, "he does not know 
who Dr. Beal is nor remember any acquaintances with him."  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for cerebrovascular accidents is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


